       Case: 1:18-cv-02935-JG Doc #: 19 Filed: 02/26/19 1 of 7. PageID #: 174



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   CLEVELAND DIVISION

Julie Anne Chinnock,                      )
                                          )
       Plaintiff,                         )
                                          )              No. 1:18-cv-02935
               v.                         )
                                          )
Navient Corporation, Navient Solutions,   )
LLC, Navient Student Loans Trust 2014-3   )
C/O Deutsche Bank Trust Company,          )
United States Department of Education,    )
Alex Rokakis, Esq., and Matthew Whitaker, )
                                          )
       Defendants.                        )

         NAVIENT DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

        Defendants Navient Corporation (“Navient Corp.”), Navient Solutions, LLC (“NSL”), and

Navient Student Loan Trust 2014-3 (the “Trust”) (collectively, the “Navient Defendants”), by

counsel, provide the following as their Answer and Affirmative Defenses to Plaintiff’s Verified

Complaint for Declaratory Judgment and Invasion of Privacy (ECF No. 1-1) and her Amended

Complaint (ECF No. 1-2)1 (collectively, the “Complaint”).2

        1.      Admitted in part; denied in part. The Navient Defendants admit only that Plaintiff

remains liable for repayment of certain federal student loans to NSL, the servicer of such loans.

The remaining allegations in this Paragraph constitute legal arguments and conclusions to which


1
   Plaintiff’s Amended Complaint (ECF No 1-2), appears to function as a supplement to, rather than a
replacement of, her original Complaint for Declaratory Judgment and Invasion of Privacy (ECF No. 1-1).
See ECF No. 1-2, at 1.
2
   On December 26, 2018, the Navient Defendants also responded to the Complaint with a Motion to
Dismiss for lack of personal jurisdiction, which remains pending. See ECF No. 8. The Navient Defendants
have appeared in this case only for the limited purpose of contesting personal jurisdiction and venue. See
ECF No. 3. By filing this Answer and Affirmative Defenses, the Navient Defendants and their counsel
neither make a general appearance nor waive the right to contest personal jurisdiction, venue, or to raise
any other defenses should their pending Motion to Dismiss be denied.
       Case: 1:18-cv-02935-JG Doc #: 19 Filed: 02/26/19 2 of 7. PageID #: 175



no response is required. To the extent a response is necessary, those allegations in this Paragraph

are denied.

       2.      The allegations in this Paragraph are denied.

       3.      The allegations in this Paragraph are denied.

       4.      The allegations in this Paragraph constitute legal arguments and conclusions to

which no response is required. To the extent a response is necessary, the allegations in this

Paragraph are denied.

       5.      The allegations in this Paragraph constitute legal arguments and conclusions to

which no response is required. To the extent a response is necessary, the allegations in this

Paragraph are denied.

       6.      The Navient Defendants lack information sufficient to form a belief as to the truth

of, and accordingly denies, the factual allegations in this Paragraph. The remaining allegations in

this Paragraph constitute legal arguments and conclusions to which no response is required. To

the extent a response is necessary, those allegations in this Paragraph are also denied.

       7.      The Navient Defendants lack information sufficient to form a belief as to the truth

of, and accordingly denies, the factual allegations in this Paragraph. The remaining allegations in

this Paragraph constitute legal arguments and conclusions to which no response is required. To

the extent a response is necessary, those allegations in this Paragraph are also denied.

       8.      Admitted in part; denied in part. NSL admits that it is a Delaware limited liability

company and that it engages in the business of servicing student loans, including private student

loans and federal student loans owed to or guaranteed by the United States. NSL further states

that the volume of such student loans serviced by NSL varies from time to time. Except as

specifically admitted, the Navient Defendants deny the remaining allegations in this Paragraph.




                                                 2
       Case: 1:18-cv-02935-JG Doc #: 19 Filed: 02/26/19 3 of 7. PageID #: 176



       9.      Admitted in part; denied in part. The Trust admits that it is a Delaware statutory

trust, but denies that it has any relationship with the National Collegiate Student Loan Trusts or

that it is subject to any consent agreement with the United States Consumer Financial Protection

Bureau. Further responding, the Trust is presently the owner of a Federal Consolidation Student

Loan disbursed for Plaintiff’s benefit on November 20, 2003, in the original principal amount of

$132,613.99 (consisting of a $57,078.75 subsidized portion and a $75,535.24 unsubsidized

portion) under which Plaintiff remains indebted. The aforementioned Consolidation Student Loan

is serviced by NSL under an account number ending in -5755, identified by loan numbers -07 and

-08. Except as specifically admitted, the Navient Defendants deny the remaining allegations in

this Paragraph.

       10.     NSL admits that it is the servicer of various federal Direct student loans under the

William D. Ford Direct Loan Program, pursuant to which federal student loans were disbursed for

Plaintiff’s benefit by the United States Department of Education, under which Plaintiff remains

indebted on six Federal Direct Student Loans under an account number ending in -5755, identified

by ED servicing loan numbers -04, -06, -07, -10, -13, and -14. The Navient Defendants lack

information sufficient to form a belief as to the truth of the remaining allegations in this Paragraph,

and, as such, they are denied.

       11.     The allegations in this Paragraph constitute legal arguments and conclusions to

which no response is required. To the extent a response is necessary, the allegations in this

Paragraph are denied.

       12.     The allegations in this Paragraph constitute legal arguments and conclusions to

which no response is required. To the extent a response is necessary, the allegations in this

Paragraph are denied.




                                                  3
       Case: 1:18-cv-02935-JG Doc #: 19 Filed: 02/26/19 4 of 7. PageID #: 177



       13.     Admitted in part; denied in part. NSL admits that Plaintiff has made certain

payments toward the outstanding balances of her student loans serviced by NSL, but denies that

the prior payments made by Plaintiff were sufficient to pay off the remaining balances of such

loans. The remaining factual allegations in this Paragraph are denied. The remaining allegations

in this Paragraph constitute legal arguments and conclusions to which no response is required. To

the extent a response is necessary, those allegations in this Paragraph are also denied.

       14.     The allegations in this Paragraph are denied.

       15.     The allegations in this Paragraph constitute legal arguments and conclusions to

which no response is required. To the extent a response is necessary, the allegations in this

Paragraph are denied.

       16.     The allegations in this Paragraph are denied.

       17.     The allegations in this Paragraph are denied.

       18.     The Navient Defendants deny that Plaintiff is entitled to a jury trial.

       WHEREFORE, the Navient Defendants deny that Plaintiff is entitled to any recovery,

request that this Court dismiss the Complaint with prejudice, and pray for judgment in their favor

and against Plaintiff and any other relief this Court deems just and proper.

                                  AFFIRMATIVE DEFENSES

       In addition to their pending Motion to Dismiss (ECF No. 8), the Navient Defendants state

the following defenses to Plaintiff’s Complaint, without assuming the burden of proof on any such

defense that would otherwise rest on Plaintiff. The Navient Defendants’ investigation of the facts

and their defenses is ongoing, they reserve the right to amend or supplement its defenses after

further investigation and discovery.

       1.      Plaintiff’s Complaint fails to state a cause of action upon which relief can be




                                                 4
       Case: 1:18-cv-02935-JG Doc #: 19 Filed: 02/26/19 5 of 7. PageID #: 178



granted, and Plaintiff’s claims fail as a matter of law.

       2.      Plaintiff’s claim is improperly before this court because any declaratory relief

issued in this matter would be an improper advisory opinion under the Declaratory Judgment Act.

       3.      Plaintiff lacks standing to bring and does not state a compensable claim because,

inter alia, Plaintiff has admitted that no real controversy exists between her and the Navient

Defendants.

       4.      Plaintiff’s claim is barred, in whole or in part, by the doctrines of knowledge,

waiver, ratification, laches, estoppel, and/or unclean hands.

       5.      Plaintiff’s claim is barred, in whole or in part, to the extent Plaintiff’s claims are

based on conduct occurring outside the statute of limitations.

       6.      Plaintiff’s claims are barred to the extent that she entered into a bilateral, binding

agreement, to repay her student loans.

       7.      The Navient Defendants allege that Plaintiff is barred, in whole or in part, from

maintaining her state law claims as preempted by the Higher Education Act of 1965, as amended,

and regulations issued by the United States Department of Education.

       8.      The Navient Defendants specifically deny that they engaged in wrongful or

unlawful conduct.

       9.      Plaintiff suffered no damages attributable to the Navient Defendants’ conduct.

       10.     Plaintiff failed to mitigate her damages, if any.

       11.     The Navient Defendants have insufficient knowledge or information on which to

form a belief as to whether it may have additional, as yet unstated, affirmative defenses available.

The Navient Defendants reserve the right to assert additional affirmative defenses and/or

counterclaims in the event discovery indicates such defenses or counterclaims would be




                                                  5
       Case: 1:18-cv-02935-JG Doc #: 19 Filed: 02/26/19 6 of 7. PageID #: 179



appropriate.

       WHEREFORE, the Navient Defendants deny that Plaintiff is entitled to any recovery,

request that this Court dismiss the Complaint with prejudice, and pray for judgment in their favor

and against Plaintiff and any other relief this Court deems just and proper.

                                                     Respectfully submitted,

                                                     /s/ Branden P. Moore
                                                     Branden P. Moore (0092716)
                                                     MCGUIREWOODS LLP
                                                     260 Forbes Avenue, Suite 1800
                                                     Pittsburgh, Pennsylvania 15222
                                                     (412) 667-6000
                                                     (412) 667-6050 (Facsimile)
                                                     bmoore@mcguirewoods.com

                                                     Counsel for Navient Corporation, Navient
                                                     Solutions, LLC, and Navient Student Loan
                                                     Trust 2014-3




                                                 6
       Case: 1:18-cv-02935-JG Doc #: 19 Filed: 02/26/19 7 of 7. PageID #: 180



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served upon all counsel of record via the Court’s CM/ECF Notification System, this 26th

day of February, 2019. Additionally, a true and correct copy of the foregoing document was sent

to the following via United States First Class mail, postage prepaid, on this day:

                                      William F. Chinnock
                                      8238 Sugarloaf Road
                                     Boulder, Co 80302-0000


                                                         /s/ Branden P. Moore
